—Determination unanimously confirmed without costs and petition dismissed. Memorandum: Petitioners challenge the determination of the Administrative Law Judge that they violated various provisions of Social Services Law § 153-d and its implementing regulations regarding the recording of uniform case records (18 NYCRR 428.3 [f]) and the entry of information into the Child Care Review Service System (18 NYCRR part 430). Respondents imposed sanctions *1019of $81,130 upon petitioners for those violations. We conclude that the determination was not arbitrary, capricious or an abuse of discretion and was supported by substantial evidence (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176; Matter of Pell v Board of Educ., 34 NY2d 222). Nor is there any merit to petitioners’ constitutional challenge to Social Services Law § 153-d. There is a fair, just and reasonable connection between the statute and the promotion of the health, comfort, safety and welfare of society (see, Montgomery v Daniels, 38 NY2d 41). (Article 78 Proceeding Transferred by Order of Supreme Court, Monroe County, Kehoe, J.) Present—Denman, P. J., Green, Balio, Callahan and Boehm, JJ.